31346Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
`			Non-Final Rejection 

 The Status of Claims:
Claims 1-6 are pending. 
Claims 1-2 are rejected. 
Claims 3-6 are objected.


DETAILED ACTION
1. 	Claims 1-6 are under consideration in this Office Action.
 					       Priority
2.	It is noted that this application is a 371 of PCT/CN2020/133897 12/04/2020
, which claims a foreign priority, CHINA 201911235372.1 12/05/2019.


    Drawings
3.         The drawings filed on 6/02/2022 is accepted by thexaminer.

        IDS
4.         The IDS filed on 10/13/2022 are reviewed by the examiner.

Claim Objections

Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
The current claims 1-2 are drawn to a crystal form B of a compound of formula (I), wherein the crystal form has an X-ray powder diffraction pattern comprising characteristic diffraction peaks at the following 20 angles: 7.90 + 0.200, 17.35 + 0.200 and 21.50 0.200; 
    PNG
    media_image1.png
    134
    167
    media_image1.png
    Greyscale
 (I)  
2. (Original) The crystal form B according to claim 1, wherein the crystal form has an X- ray powder diffraction pattern comprising characteristic diffraction peaks at the following 20 angles: 5.79 + 0.200, 7.90 + 0.200, 13.45 + 0.200, 16.51 + 0.200, 17.35 + 0.200, 18.38 + 0.200, 21.50 + 0.200 and 25.08 + 0.200.
However, the claims may not comply with the written description requirement. The claims do not require that the crystalline form be Form B. While the listed peaks may differ from a crystal known in the art, the listed peaks are not generally sufficient to describe this one according to Yu et al. (Physical Characterization of Polymorphic Drugs PSST vo1. 1(3) 1998) and H. Brittain, ed.( Polymorphism in Pharmaceutical Solids 1999), which indicates that 10 peaks are sufficient to describe a crystalline form.
 Furthermore, although the specification mentions that it provides a crystal form B of a compound of formula (I)  with an X-ray powder diffraction pattern comprising characteristic diffraction peaks (see page 2, pargraphs#0006-0007),
Claims 1-2 may raise scope issues as it is not limited to Form B and the specification does not teach how to make other forms with these characteristics.

The full genus of polymorphs and processes for making said polymorphs are not adequately described in the specification or claims as originally filed in such a way as to reasonably convey to one skilled in the art that the inventor, at the time the application was filed, had possession of all or even most of the claimed subject matter. 
MPEP 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. Additionally, MPEP 2163 states that the written description requirement for a claimed genus may be satisfied through reduction to drawings or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	The examiner respectfully directs Applicant's attention to MPEP 2163 which states: 
1. A laundry list of groups does not provide written description for every species:
"Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species);" 
2. In an unpredictable art such as synthetic organic chemistry and especially crystallization of polymorphic forms, adequate written description of a genus which embraces a plethora of distinct species and specialized processes for preparing said species cannot be achieved by disclosure. A representative number of species for each genus is:


    PNG
    media_image2.png
    1022
    1134
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    95
    1019
    media_image3.png
    Greyscale

 It is well-known in the art  that  all polymorphs have the same elemental composition. Different crystalline forms usually have different X-ray diffraction patterns, infrared spectra, melting points, density, hardness, crystal shape, optical and electrical properties, stability, and solubility. 
A person of ordinary skill in the art would not have recognized that the inventor had possession of all the polymorphs described in view of the currrent specification because the specification has failed to provide a method of making any polymorphs under any circumstances. The specification provides no description as to how one would prepare any polymorph without showing any of the data related to  different X-ray diffraction patterns, infrared spectra, melting points, density, hardness, crystal shape, optical and electrical properties, stability, and solubility.
Therefore, the instant disclosure fails to have adequate written description which would convince one of ordinary skill in the art that the inventor had possession of all the claimed compounds at the time of invention. 
The examiner recommends to add more additional peaks so as to make up for the 10 peaks which are sufficient to describe the claimed crystalline Form B to the claims..

The Close Prior Art 

The close prior art to the current invention is WO 2013071169 Al which discloses the use of an ACC inhibitor I-181 in the treatment of related diseases.
 
    PNG
    media_image4.png
    277
    415
    media_image4.png
    Greyscale
. However, the prior art compound is different from the claimed invention with respect to the additional attachement of a carbonyl group on the core ring strcutre and the different position of nitrogen atom on the fused ring.  Thus, it would be unobvious to the skilledartisan in the art over the claimed invention.



Conclusion
Claims 1-2 are rejected. 
Claims 3-6 are objected. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        12/15/2022